Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to preliminary amendment filed 9/25/2020.
Claims 15-34 are pending. Claims 1-14 have been canceled. Claim 34 is new. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Elements “200” and “230” in FIG. 8 is not described in specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 reciting “a bank” renders the claim indefinite because it is unclear what is referred to by the “bank”. Applicant’s specification does not describe any “bank” structure. As best understood, the claimed “bank” is referring to the “guide member” 130 as disclosed in the specification.
Claim 24 reciting “the bank comprises a first portion extending in the first direction and a second portion extending in the second direction, and the second portion of the bank overlaps with the first electrode and the second electrode” renders the claim indefinite because it is unclear which are the portions referring to. Applicant’s disclosure does not describe any bank. In the scenario that the “bank” refers to the “guide member”, the specification does not disclose the guide member as having “a first portion extending in the first direction and a second portion extending in the second direction” wherein “the second portion … overlaps the first and second electrodes”. As shown in the FIG. 3, the guide member 130 is a layer with slits 131. However, there is no reference as to which portion is considered “a first portion” and which portion is considered “a second portion”. It is unclear how to interpret “a first portion” and “a second portion” as claimed. 
Claim 25 reciting “the upper surface of the substrate” renders the claim indefinite for lacking antecedent basis. Independent claim 15 does not previously recite an upper surface. Therefore, it is unclear what is referred to by “the upper surface”.

Claim 27 reciting “a long axis direction of the first electrode and the second electrode is perpendicular to a long axis direction of the slit portions” renders the claim indefinite. The first electrode comprises plural first portions and a second portion, the second electrode comprises plural third portions and a fourth portion. The extension direction of the first portions and the second portion of the first electrode is different. Similarly, the extension direction of the third portions and the fourth portion of the first electrode is also different. Therefore, when the claim recites “a long axis direction of the first electrode and the second electrode”, it is unclear which portions of the first electrode and which portions of the second electrode is the “long axis direction” referring to. 
Claim 32 reciting the guide member comprises “a first member” and “a second member” renders the claim indefinite. The specification does not disclose the guide member as having “a first member extending in the first direction and a second member extending in the second direction” wherein “the second member … overlaps the second portion of the first electrode and the fourth portion of the second electrode”. As shown in the FIG. 3, the guide member 130 is a layer with slits 131. However, there is no reference as to which portion is considered “a first member” and which portion is considered “a second member”. It is unclear how to interpret “a first member” and “a second member” as claimed.
Claim 33 reciting “at least a portion of the second member of the guide member is located across the first portions of the first electrode and the third portions of the second electrode” along with claim 32 reciting “the second member … overlaps the second portion of the first electrode and the fourth portion of the second electrode”. As best understood, as shown 
Claim 34 reciting “the upper surface of the substrate” renders the claim indefinite for lacking antecedent basis. Independent claim 27 does not previously recite an upper surface. Therefore, it is unclear what is referred to by “the upper surface”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18-29 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2011/0273410 A1 (Park). 

    PNG
    media_image1.png
    540
    536
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    582
    media_image2.png
    Greyscale

In re claim 15, Park discloses (e.g. FIGs. 1-8) a display device comprising: 
a substrate 10; 
a first electrode 84 on the substrate 10 and extending in a first direction (horizontally extending in FIG. 4); 
a second electrode 60 spaced from the first electrode 84 in a second direction (vertically spaced in FIG. 4) and extending in the first direction (horizontally extending in FIG. 4); 
a “bank” 92,94 (as best understood) on the first electrode 84 and the second electrode 60 and comprising a plurality of openings 41 (each associated with an LED block 4) overlapping with at least a portion of the first electrode 84 and the second electrode 60; and 
a plurality of LED devices 4 in the openings 41, the LED devices 4 extending in a direction (vertically extending in FIG. 4), 
wherein the direction (vertical in FIG. 4) in which an LED device 4 from among the plurality of LED devices 4 is extended is at an angle with respect to the first direction (horizontal in FIG. 4) in which the first electrode 84 and the second electrode 60 are extended.

In re claim 16, Park discloses (e.g. FIG. 4) wherein the direction (vertical in FIG. 4) in which the LED device 4 is extended is perpendicular to the first direction (horizontal in FIG. 4).



In re claim 19, Park discloses (e.g. FIGs. 4 & 8) wherein the plurality of LED devices 4 is on the first electrode 84 and the second electrode 60.

In re claim 20, Park discloses (e.g. FIG. 3) wherein the plurality of LED devices 4 is arranged along the first direction (horizontal in FIG. 3).

In re claim 21, Park discloses (e.g. FIGs. 4 & 5) wherein a first length of the openings 41 measured in the first direction (horizontal in FIG. 4) is different from a second length of the openings 41 measured in the second direction (vertical in FIG. 4).

In re claim 22, Park discloses (e.g. FIGs. 4-5) wherein the second length of the openings 41 (vertical dimension in FIG. 4) is greater than the first length of the openings 41 (horizontal dimension in FIG. 4), a third length of the first electrode 84 and the second electrode 60 (horizontal dimension in FIG. 4), which is measured in the first direction (horizontal in FIG. 4), is greater than a first width of the first electrode 84 and the second electrode 60 (vertical dimension in FIG. 4), which is measured in the second direction (vertical in FIG. 4), and a long axis direction of the first electrode 84 and the second electrode 60 (60 is elongated horizontally in FIG. 4, and 84 has portion close to 60 that is also horizontally elongated) is perpendicular to a long axis direction of the openings 41 (41 elongated vertically).



In re claim 24, as best understood, Park discloses (e.g. FIGs. 4-5) wherein the bank 92,94 “comprises a first portion (e.g. a portion of horizontally extending insulating layer 92,94 that is between vertically adjacent LED blocks 4. See FIG. 4 annotated above) extending in the first direction (horizontal in FIG. 4) and a second portion (e.g. a portion of vertically extending insulating layer 92,94 that is between horizontally adjacent LED blocks 4. See FIG. 4 annotated above) extending in the second direction (vertical in FIG. 4), and the second portion (see FIG. 4 above) of the bank 92,94 overlaps with the first electrode 84 and the second electrode 60”.

In re claim 25, Park discloses (e.g. FIG. 8) wherein at least a portion of the bank 92,94 is spaced from “the upper surface” (as best understood, a top surface) of the substrate 10.

    PNG
    media_image3.png
    649
    701
    media_image3.png
    Greyscale

In re claim 26, as best understood, Park discloses (e.g. see FIG. 4 above) wherein “the second length (see L2 annotated in FIG. 4 above) of the openings 41 (where LED block 4 is received) is constant along the first length L1 of the openings 41 (length L1 extending to left half 

    PNG
    media_image4.png
    801
    716
    media_image4.png
    Greyscale

In re claim 27, Park discloses (e.g. FIGs. 1-8) a display device comprising: 
a substrate 10; 
a first electrode 84 on the substrate 10, the first electrode 84 comprising a plurality of first portions (see FIG. 4 above, portions of 84 overlapping with LED block 4 associated with plural pixel elements 1) extending in a first direction (portion extending horizontally in FIG. 4) and a second portion (portion of 84 connected to Tr2, see FIG. 4 above) extending in a second direction (portion having a vertical extension in FIG. 4), 
a second electrode 60 on the substrate 10, the second electrode 60 comprising a plurality of third portions (see FIG. 4 above, portions of 60 overlapping with LED block 4 associated with plural pixel elements 1) spaced from the first portions (see FIG. 4 above) of the first electrode 84 in the second direction (vertically spaced in FIG. 4) and a fourth portion (see FIG. 4 above, e.g. peripheral portion of 60) extending in the second direction (portion having a vertical extension in FIG. 4), 

a plurality of LED devices 4 in the slit portions 41, 
wherein a length L of the slit portions 41, which is measured in the second direction (vertical in FIG. 4), is greater than a width W of the slit portions 41, which is measured in the first direction (horizontal in FIG. 4), and 
“a long axis direction of the first electrode (as best understood, long axis of the first portion in the horizontal direction) and the second electrode (as best understood, long axis of the third portion in the horizontal direction) is perpendicular to a long axis direction of the slit portions 41 (41 elongated in the vertical direction)”.

In re claim 28, Park discloses (e.g. see FIG. 4 above) wherein the plurality of LED devices 4 extends in the second direction (horizontal direction) and is located on the first portion of the first electrode 84 and the third portion of the second electrode 60.

In re claim 29, Park discloses (e.g. FIG. 1) wherein the plurality of LED devices 4 is arranged along the first direction (horizontal row of LED blocks 4).

In re claim 31, Park discloses (e.g. FIGs. 3-5) wherein the slit portions 41 (corresponding to each LED block 4) are arranged in parallel to each other (see FIG. 3 showing LED blocks 4 arranged in parallel).

    PNG
    media_image5.png
    801
    773
    media_image5.png
    Greyscale

In re claim 32, as best understood, Park discloses (e.g. FIGs. 4-5) wherein the guiding member 92,94 “comprises a first member (e.g. a portion of horizontally extending insulating layer 92,94 that is between vertically adjacent LED blocks 4. See FIG. 4 annotated above) extending in the first direction (horizontal in FIG. 4) and a second member (e.g. a portion of vertically extending insulating layer 92,94 that is between horizontally adjacent LED blocks 4. See FIG. 4 annotated above) extending in the second direction (vertical in FIG. 4), and the second member (see FIG. 4 above) of the bank 92,94 overlaps with the first electrode 84 and the second electrode 60”.

In re claim 33, as best understood, Park discloses (e.g. see FIG. 4 above) wherein “at least a portion of the second member (see FIG. 4 above) of the guide member 92,94 is located 

In re claim 34, Park discloses (e.g. FIG. 8) wherein at least a portion of the guide member 92,94 is spaced apart from “the upper surface” (as best understood, top surface) of the substrate 10.


Claims 15-21, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. JP 2011-091257 A (Sugiyama).

    PNG
    media_image6.png
    752
    1351
    media_image6.png
    Greyscale

In re claim 15, Sugiyama discloses (e.g. FIGs. 1-9) a display device comprising: 
a substrate 10; 
a first electrode 16 (FIG. 9) on the substrate 10 and extending in a first direction (having a portion extending into the page in FIG. 9 or horizontally in FIG. 8); 
a second electrode 16 (the opposing electrode 16, FIG. 9) spaced from the first electrode 16 in a second direction (vertical direction in FIG. 8 and lateral direction in FIG. 9) and 
a “bank” 11A on the first electrode 16 and the second electrode 16 and comprising a plurality of openings 12 (FIG. 3) overlapping with at least a portion of the first electrode 16 and the second electrode 16; and 
a plurality of LED devices 13 in the openings 12, the LED devices 13 extending in a direction (LED 13 extends vertically in FIG. 8), 
wherein the direction (vertical direction in FIG. 8) in which an LED device 13 from among the plurality of LED devices 13 is extended is at an angle with respect to the first direction (horizontal direction in FIG. 8 or into the page in FIG. 9) in which the first electrode 16 and the second electrode 16 are extended.

In re claim 16, Sugiyama discloses (e.g. FIG. 8) wherein the direction (vertical in FIG. 8) in which the LED device 13 is extended is perpendicular to the first direction (horizontal in FIG. 8).

In re claim 17, Sugiyama discloses (e.g. FIG. 9) wherein the first electrode 16 and the second electrode 16 are at a same plane.

In re claim 18, Sugiyama discloses (e.g. FIGs. 3) wherein the openings 12 are arranged in parallel to each other.

In re claim 19, Sugiyama discloses (e.g. FIG. 9) wherein the plurality of LED devices 13 is on the first electrode 16 and the second electrode 16.



In re claim 21, Sugiyama discloses (e.g. FIG. 3) wherein a first length of the openings 12 measured in the first direction (horizontal dimension in FIG. 3) is different from a second length of the openings 12 measured in the second direction (vertical dimension in FIG. 3).

In re claim 23, Sugiyama discloses (e.g. FIGs. 8-9) wherein at least a portion of the bank 11A (i.e. the portion of bank 11A overlapping the gap between electrodes 16) does not overlap with the first electrode 16 and the second electrode 16, but is located on the substrate 10.

In re claim 24, as best understood, Sugiyama discloses (e.g. FIG. 3) wherein the bank 11A “comprises a first portion (horizontal bar segments) extending in the first direction (horizontal direction in FIG. 3) and a second portion (vertical bar segments) extending in the second direction (vertical direction in FIG. 3), and the second portion of the bank 11A (vertical bar segments) overlaps with the first electrode 16 and the second electrode 16” (11A overlaps 16 outside the mold 14 in FIG. 9).

In re claim 26, Sugiyama discloses (e.g. FIG. 3) wherein “the second length of the openings 12 (as best understood, dimension of 12 in the vertical direction in FIG. 3) is constant along the first length of the openings (as best understood, a length of a section of opening 12 between protrusions 15)” in a plane parallel to the substrate. I.e. a vertical length of the opening 12 between protrusions 15 is constant.


s 27 and 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiwari et al. US 2017/0018538 A1 (Tiwari).

    PNG
    media_image7.png
    640
    1133
    media_image7.png
    Greyscale

In re claim 27, Tiwari discloses (e.g. FIGs. 1-2) a display device comprising: 
a substrate 12,42; 
a first electrode (electrode elements 14 on the left of FIG. 1A, see annotation above) on the substrate, the first electrode comprising a plurality of first portions P1 extending in a first direction (vertical in FIG. 1A) and a second portion P2 extending in a second direction (horizontal in FIG. 1A), 
a second electrode (electrode elements 14 on the right of FIG. 1A, see annotation above) on the substrate 12, the second electrode comprising a plurality of third portions P3 spaced from the first portions P1 of the first electrode in the second direction (horizontal in FIG. 1A) and a fourth portion P4 extending in the second direction (horizontal in FIG. 1A), 
a guide member 48,52,54 (FIGs. 2B-2D) on the substrate 42 and comprising a plurality of slit portions Z1,Z-2 extending in the second direction (horizontal in FIGs. 2B-2D) and exposing at least a portion of the first portion P1 of the first electrode 14 and the third portion P3 of the second electrode 14 (see FIG. 1C, where wall 32 exposes electrode 14); and 
a plurality of LED devices 34,44 in the slit portions Z1,Z-2, 
wherein a length of the slit portions Z1,Z-2, which is measured in the second direction (horizontal dimension in FIGs. 2B-2D), is greater than a width of the slit portions Z1,Z-2, which is measured in the first direction (vertical dimension in FIGs. 2B-2D), and 
“a long axis direction of the first electrode (as best understood, long axis of vertical first portion P1, see FIG. 1A above) and the second electrode (as best understood, long axis of vertical third portion P3, see FIG. 1A above) is perpendicular to a long axis direction of the slit portions Z1,Z-2 (elongated horizontal, FIGs. 2B-2D)”.



In re claim 31, Tiwari discloses (e.g. FIGs. 2B-2D) wherein the slit portions Z1,Z-2 are arranged in parallel to each other.

In re claim 32, as best understood, Tiwari discloses (e.g. FIGs. 2B-2D) wherein the guide member 48+52 or 48+54 comprises “a first member 52,54 extending in the first direction (vertical direction) and a second member 48 extending in the second direction (horizontal direction), and the second member 48 of the guide member overlaps with the second portion P2 (see FIG. 1A above) of the first electrode and the fourth portion P4 (see FIG. 1A above) of the second electrode”.

In re claim 33, as best understood, Tiwari (e.g. FIGs. 1A & 2B-2D) wherein “at least a portion of the second member 48 of the guide member (left and right portion of 48 where bond wires end) is located across the first portions P1 of the first electrode 14 (where bond wire is connected to on the left) and the third portions P3 of the second electrode 14 (where bond wire is connected to on the right)”.

In re claim 34, Tiwari discloses (e.g. FIG. 1-2) wherein at least a portion of the guide member 48,52,54 is spaced apart from “the upper surface” of the substrate (e.g. 48,52,54 is spaced apart from a top surface of a lower layer of the laminated or multilayered structure 12, ¶ 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815